MEMORANDUM OPINION
No. 04-06-00738-CR
Elizabeth YOUNGBLOOD,
Appellant
v.
The STATE of Texas ,
Appellee
From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-CR-4804B
Honorable Philip Kazen, Jr. , Judge Presiding



PER CURIAM


Sitting: Catherine Stone , Justice
  Sarah B. Duncan , Justice
  Karen Angelini , Justice


Delivered and Filed: December 6, 2006


DISMISSED
 The trial court's certification in this appeal states that the case is a "plea-bargain case, and the defendant has NO right of
appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal must be dismissed if a certification
that shows the defendant has a right of appeal has not been made part of the record under these rules."  Tex. R. App. P.
25.2(d).  On November 20, 2006, appellant's appellate counsel notified this court that appellant does not have a right to
appeal in this case.  Counsel further indicated that appellant would not file an amended trial court certification showing that
she has the right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.
App.--San Antonio 2003, no pet.).  In light of the record presented, we agree with appellant's counsel that Rule 25.2(d)
requires this court to dismiss this appeal.  Accordingly, this appeal is dismissed.


       PER CURIAM
Do Not Publish